EXHIBIT 10.3

SECOND AMENDMENT
TO
CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT

(this "Amendment") is made and entered into as of April 30, 2004 among BREAKER
TECHNOLOGY, LTD., an Ontario corporation ("Borrower"); the Guarantors signatory
hereto; and GENERAL ELECTRIC CAPITAL CANADA INC., a Canada corporation
("Lender").



WHEREAS

, Borrower and Lender are parties to that certain Credit Agreement dated as of
May 14, 2003 (as amended from time to time, the "Credit Agreement"); and



WHEREAS

, Borrower and Lender desire to amend the Credit Agreement to allow and provide
for the foregoing and certain matters, all as hereinafter set forth.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:



ARTICLE I
Definitions

Section 1.01 - Definitions

. Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Credit Agreement, as amended
hereby.



ARTICLE II
Amendments

Section 2.01 - Amendment to Annex B

. Effective as of the date hereof, subsection (a) of Annex G to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



"(a) Issuance. Subject to the terms and conditions of the Agreement, Lender
agrees to incur, from time to time prior to the Commitment Termination Date,
upon the request of Borrower for Borrower's account, Letter of Credit
Obligations by causing Letters of Credit to be issued by a bank or other legally
authorized Person selected by or acceptable to Lender in its sole discretion
(each, an "L/C Issuer") for Borrower's account in Canadian Dollars or US Dollars
and guaranteed by Lender. The aggregate amount of all such Letter of Credit
Obligations shall not at any time exceed the least of (i) ONE MILLION FIVE
HUNDRED THOUSAND CANADIAN DOLLARS (Cdn. $1,500,000), or the Equivalent Amount
thereof in US Dollars, at any date of determination (the "L/C Sublimit"), and
(ii) the Maximum Amount less the aggregate outstanding principal balance of the
Revolving Credit Advances, and (iii) the Borrowing Base less the aggregate
outstanding principal balance of the Revolving Credit Advances. No such Letter
of Credit shall have an expiry date which is more than one year following the
date of issuance thereof, and Lender shall not be under any obligation to incur
Letter of Credit Obligations in respect of any Letter of Credit having an expiry
date which is later than the Commitment Termination Date."

 

ARTICLE III
Conditions Precedent

Section 3.01 - Conditions

. The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived by Lender:



Lender shall have received all of the following documents, each document (unless
otherwise indicated) being dated the date hereof, duly authorized, executed and
delivered by the parties thereto, and in form and substance satisfactory to
Lender:

this Amendment; and

such additional documents, instruments and information as Lender or its legal
counsel may request.

The representations and warranties contained herein, in the Credit Agreement, as
amended hereby, and/or in the other Loan Documents shall be true and correct as
of the date hereof as if made on the date hereof;

No event shall have occurred and be continuing or would result from the making
of the Loans contemplated hereby which constitutes a Default; and

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Lender and its legal counsel.

ARTICLE IV
Limited Waiver and Consent

Except as specifically provided in this Amendment, nothing contained in this
Amendment shall be construed as a waiver by Lender of any covenant or provision
of the Credit Agreement, the other Loan Documents, this Amendment, or of any
other contract or instrument between Borrower or any Guarantor and Lender, and
the failure of Lender at any time or times hereafter to require strict
performance by Borrower or any Guarantor of any provision thereof shall not
waive, affect or diminish any rights of Lender to thereafter demand strict
compliance therewith. Lender hereby reserves all rights granted under the Credit
Agreement, the other Loan Documents, this Amendment and any other contract or
instrument between Borrower or any Guarantor and Lender.

ARTICLE V
Ratifications, Representations and Warranties

Section 5.01 - Ratifications

. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.



Section 5.02 - Ratification of Guaranty

. Each of the Guarantors signatory hereto hereby ratifies and confirms its
guaranty to Lender (the "Guaranty"). Each Guarantor hereby represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.
Furthermore, each Guarantor agrees that nothing contained in this Amendment
shall adversely affect any right or remedy of Lender under the Guarantees. Each
Guarantor agrees that all references in such Guarantees to the "Obligations"
shall include, without limitation, all of the obligations of Borrower to Lender
under the Credit Agreement, as amended hereby. Finally, each Guarantor hereby
represents and acknowledges that the execution and delivery of this Amendment
and the other Loan Documents executed in connection herewith shall in no way
change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under the Guarantees and shall not constitute a waiver by
Lender of any of its rights against the other Guarantors signatory thereto.



Section 5.03 - Representations and Warranties

. Borrower and each of the Guarantors hereby represents and warrants to Lender
that (i) the execution, delivery and performance of this Amendment and any and
all other Loan Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of Borrower and
such Guarantors and will not violate the certificate/articles of incorporation
of Borrower or any Guarantor or the bylaws or other charter or organizational
documents of Borrower or any Guarantor, (ii) the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof except to the extent such representations and warranties
relate solely to an earlier date, (iii) except as disclosed to Lender in writing
prior to the date hereof, each of Borrower and the Guarantors is in full
compliance with all covenants and agreements contained in the Credit Agreement,
as amended hereby, and (iv) Borrower has not amended its certificate/articles of
incorporation or bylaws since May 14, 2003.



ARTICLE VI
Miscellaneous

Section 6.01 - Survival of Representations and Warranties

. All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.



Section 6.02 - Reference to Credit Agreement; Obligations

. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby. Borrower acknowledges and agrees that its
obligations under this Amendment and the Credit Agreement, as amended hereby,
constitute "Obligations" as defined in the Credit Agreement and as used in the
Loan Documents.



Section 6.03 - Expenses

. As provided in the Credit Agreement, Borrower agrees to pay on demand all
reasonable costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable and
actual costs and fees of Lender's legal counsel, and all reasonable costs and
expenses incurred by Lender in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.



Section 6.04 - Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable. Furthermore, in lieu of each such invalid or
unenforceable provision there shall be added automatically as a part of this
Amendment a valid and enforceable provision that comes closest to expressing the
intention of such invalid unenforceable provision.



Section 6.05 - APPLICABLE LAW

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO,
CANADA, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT PROVINCE, AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.



 

Section 6.06 - Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of Lender,
Borrower, the Guarantors signatory hereto and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.



Section 6.07 - Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.



Section 6.08 - Effect of Waiver

. No consent or waiver, express or implied, by Lender to or for any breach of or
deviation from any covenant or condition of the Credit Agreement shall be deemed
a consent or waiver to or of any other breach of the same or any other covenant,
condition or duty.



Section 6.09 - Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.



Section 6.10 - Release

. EACH OF BORROWER AND THE GUARANTORS SIGNATORY HERETO HEREBY ACKNOWLEDGES THAT
IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM LENDER. BORROWER AND THE GUARANTORS
SIGNATORY HERETO HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER OR THE GUARANTORS SIGNATORY HERETO MAY NOW
HAVE AGAINST LENDER, ITS PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOANS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.



Section 6.11 - NO ORAL AGREEMENTS

. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.



IN WITNESS WHEREOF

, this Amendment has been executed on the date first written above, to be
effective upon satisfaction of the conditions set forth herein.



BORROWER:

BREAKER TECHNOLOGY, LTD.,

an Ontario corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

 

GUARANTORS:

ASTEC INDUSTRIES, INC.,

a Tennessee corporation,

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

HEATEC, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

CEI ENTERPRISES, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC SYSTEMS, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

TELSMITH, INC.,

a Delaware corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

KOLBERG - PIONEER, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

JOHNSON CRUSHERS INTERNATIONAL, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

SUPERIOR INDUSTRIES OF MORRIS, INC.,

a Minnesota corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

BREAKER TECHNOLOGY, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

PRODUCTION ENGINEERED PRODUCTS, INC.,

a Nevada corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

CARLSON PAVING PRODUCTS, INC.,

a Washington corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ROADTEC, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

TRENCOR, INC.,

a Texas corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

AMERICAN AUGERS, INC.,

a Delaware corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

AI DEVELOPMENT GROUP, INC.,

a Minnesota corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

AI ENTERPRISES, INC.,

a Minnesota corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC HOLDINGS, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC INVESTMENTS, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC TRANSPORTATION, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

RI PROPERTIES, INC.,

a Minnesota corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

TI SERVICES, INC.,

a Minnesota corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

ASTEC FINANCIAL SERVICES, INC.,

a Tennessee corporation

By: /s/ Albert E. Guth

Name: Albert E. Guth

Title: Secretary

 

LENDER:

GENERAL ELECTRIC CAPITAL
CANADA INC.

By: /s/ Stephen B. Smith

Name: Stephen B. Smith

Title: Senior Vice President

